     Case 5:19-cv-00332-JPB Document 16 Filed 04/03/20 Page 1 of 7 PageID #: 37




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,
Individually and on behalf of a class
of all persons and entities similarly situated;

                        Plaintiffs,

v.                                                    Civil Action No. 5:19-cv-332

ADVENTIS, INC., a
Former Virginia stock corporation;
ADVENTIS ACQUISITION, INC., its parent;
SKYLINE METRICS, LLC,
A Virginia limited liability company;
LONGWOOD INDUSTRIES, INC.,
A Virginia corporation;
BRYANT F. CASS, an individual, and
JOHN DOE DEFENDANTS,

                        Defendants.


    MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
 ENTRY OF DEFAULT AS TO DEFENDANTS BRYANT F. CASS; ADVENTIS, INC.;
      ADVENTIS ACQUISITION, INC.; AND SKYLINE METRICS, LLC;
           AND FOR EXTENSION OF TIME IN WHICH TO SERVE
              DEFENDANT LONGWOOD INDUSTRIES, INC.

                               Factual Background and Procedural History

         Plaintiff’s class action Complaint was filed on December 13, 2019, alleging infractions of

the Telephone Consumer Protection Act (“TCPA”) and West Virginia Consumer Credit Protection

Act (“WVCCPA”), § 46A-6F-601 et seq. against Mr. Bryant F. Cass; Adventis, Inc.; Adventis

Acquisition, Inc.; Skyline Metrics, LLC; and Longwood Industries, Inc. ECF No. 1.

         On January 10, 2020, Ms. Mey’s process agent personally served a copy of the Complaint

and Summons upon Mr. Cass at 6663 Cotton Hill Road, Roanoke, VA 24018. Exhibit A, Affidavit

of Process Server Mark Spar. As alleged in the Complaint, and as verified by the attached exhibits,
  Case 5:19-cv-00332-JPB Document 16 Filed 04/03/20 Page 2 of 7 PageID #: 38




Mr. Cass is the President and registered agent of defendants Adventis Acquisition, Inc. and

Adventis, Inc. Exhibit B, screenshots of Virginia Secretary of State’s Business Files, accessed

3/28/2020. He is also listed as the registered agent and member/manager of Skyline Metrics, LLC.

Id. None of these parties have timely answered or appeared.

       Ms. Mey also initiated service upon Longwood Industries, Inc. through the West Virginia

Secretary of State’s office on January 3, 2020. ECF No. 10. The Secretary of State directed

registered mail, return receipt requested, to the company’s designated address. However, on March

13, 2020 this mail was returned unclaimed. ECF No. 14.

       Ms. Mey now seeks entry of default as to Mr. Cass, both Adventis entities, and Skyline

pursuant to Federal Rule of Civil Procedure 55(a), and requests an extension of 90 days in which

to renew her efforts to serve Longwood via its officers.

                                            Argument

A.     Defendants Bryant Cass, the Adventis entities, and Skyline have failed to timely
       answer despite effective service of process, and the Court should enter default against
       them.

       Rule 4 (h) of the Federal Rules of Civil Procedure provides that corporations and

unincorporated associations may be served in the same manner as service upon an individual under

Rule 4(e)(1), or by delivering a copy of the summons and complaint to an officer, managing or

general agent, or any other agent authorized by appointment or law to receive service of process.

Fed.R.Civ.P. 4(h)(1)(A), (B); Fed.R.Civ.P.4(e)(2)(A); W.Va.R.Civ.P. 4(8)(A), (B), (9). 1



1 All three of these corporations (and Longwood Industries, below) are listed as inactive, which
complicates service through normal channels such as the Secretary of State. However, a
dissolved corporation may still be sued in its corporate name. W.Va. Code § 31D-14-1405(b) (5)
(2009); AIG Domestic Claims, Inc. v. Hess Oil Co., Inc., 751 S.E.2d 31, 38 (W.Va. 2013).
Claims are enforceable against the corporation to the extent of its undistributed assets or against
shareholders to the extent of their shares of the assets distributed to them in liquidation. Id.,
citing W.Va. Code § 31D-1407(d) (2009).
  Case 5:19-cv-00332-JPB Document 16 Filed 04/03/20 Page 3 of 7 PageID #: 39




       When service is made upon an agent, that person must be of sufficient rank and character

to make it reasonably certain that the defendant will be apprised of service made through that

agent. Ballard v. PNC Financial Svc. Group Inc., 620 F.Supp.2d 733, 737 (S.D.W.Va. 2009),

citing Bailey v. Boilermakers Local 667, 480 F.Supp. 274, 278 (N.D.W.Va. 1979). Receipt of

actual notice is an important factor in considering whether service of process was adequate.

Ballard at 737, citing Prewitt Enters., Inc. v. Org. of Petroleum Exporting Countries, 353 F.3d

916, 925 n. 14 (11th Cir.2003) (citing Hanna v. Plumer, 380 U.S. 460, 463 n. 1, 85 S.Ct. 1136, 14

L.Ed.2d 8 (1965)(dictum) and Milliken v. Meyer, 311 U.S. 457, 463, 61 S.Ct. 339, 85 L.Ed. 278

(1940)). Where actual notice of the commencement of the action and duty to defend has been

received by the one served, the provisions of the rules governing service of process should be

liberally construed to effectuate service and uphold the court’s jurisdiction. Ballard at 737, citing

Karlsson v. Rabinowitz, 318 F.2d 666, 668 (4th Cir. 1963).

       In this case, Mr. Cass was personally served with the Complaint on January 10, 2020 in his

individual capacity, but also while designated as President and registered agent of both Adventis,

Inc. and Adventis Acquisition, Inc., as well as member/manager and registered agent for Skyline

Metrics, LLC, all of whom were plainly identified on the face of the Complaint and the Summons.

Exhibit B. Actual knowledge was imputed to each as of that date, but the docket reflects that none

have answered or appeared. Accordingly, entry of default is appropriate as under Rule 55(a) of

the Federal Rules of Civil Procedure:

       RULE 55. Default; Default Judgment

       (a) ENTERING A DEFAULT. When a party against whom a judgment for affirmative
       relief is sought has failed to plead or otherwise defend, and that failure is shown by
       affidavit or otherwise, the clerk must enter the party’s default.
    Case 5:19-cv-00332-JPB Document 16 Filed 04/03/20 Page 4 of 7 PageID #: 40




        Plaintiff respectfully requests that the Court direct the Clerk to enter default as to Mr. Cass,

Adventis Acquisition, Inc.; Adventis, Inc.; and Skyline Metrics, LLC. 2


B.      The Court should allow Ms. Mey an additional 90 days in which to serve
        Longwood Industries, Inc.

        Longwood Industries, Inc. is a Virginia corporation with a listed principal office address

of 1617 Longwood Avenue, Bedford VA 24523. Exhibit D, Virginia Secretary of State’s Business

Files. Mr. Jeffrey Witt is designated as the registered agent at this same address. Id. Ms. Mey

delivered her Complaint and Summons to the Secretary of State for delivery on January 3, 2020

and directed service at this address. ECF No. 10. However, on March 13, 2020 this mail was

returned unclaimed. ECF No. 14.

        Service of process is insufficient when a registered mailing is returned as unclaimed.

United Bankshares Inc v. First Niagara Bank, 167 F.Supp.3d 822, 824 (S.D.W.Va. 2016); Sayers

v. Antero Resources Corp., 2015 WL 520414 (N.D.W.Va., Feb. 9, 2015) at *5. Plaintiff thus seeks

an extension in which to continue her efforts at service as allowed by Rule 4(m) of the Federal

Rules of Civil Procedure:

        (m) TIME LIMIT FOR SERVICE. If a defendant is not served within 90 days after the
        complaint is filed, the court—on motion or on its own after notice to the plaintiff—must
        dismiss the action without prejudice against that defendant or order that service be made
        within a specified time. But if the plaintiff shows good cause for the failure, the court
        must extend the time for service for an appropriate period.



2Contemporaneously with her personal service efforts, Ms. Mey also initiated service upon all
corporate parties through the West Virginia Secretary of State. The Summons were returned
executed as to Skyline, Adventis, Inc., Adventis Acquisition, Inc., and Longwood Industries, Inc.
on January 3, 2020. ECF No. 8, 9, 10, 11. However, the Secretary’s registered mail to Adventis,
Inc. and Skyline were recorded as “unclaimed” on 2/24/20. ECF No. 12, 13. Meanwhile,
registered mail to Adventis Acquisition, Inc. was signed and received on 1/09/2020 at 6663
Cotton Hill Road in Roanoke by “Catherine Cass.” Exhibit C, Secretary of State receipt as to
Adventis Acquisition, Inc.
    Case 5:19-cv-00332-JPB Document 16 Filed 04/03/20 Page 5 of 7 PageID #: 41




        Plaintiff had no knowledge that the registered mail was returned unclaimed (and service

ineffective) until the latent notice of March 13, 2020. Since receipt of that information, Plaintiff

has identified the Chairman, Secretary, and Treasurer of Longwood and directed process servers

to attempt personal service upon them at listed addresses. 3

        For good cause shown, Plaintiff asks that she be granted 90 days in which to effect

service upon Longwood through one or more of these officers. In addition, should the Court

deny Plaintiff’s motion for entry of default or find any defect in service upon remaining

defendants, Plaintiff asks that she be granted the same extension of time to continue efforts upon

those parties.


Dated: April 3, 2020                                  Respectfully submitted,

                                                      Plaintiff,
                                                      By Counsel,

                                                        /s/ Sharon F. Iskra
                                                      John W. Barrett (WV Bar No. 7289)
                                                      Jonathan R. Marshall (WV Bar No. 10580)
                                                      Sharon F. Iskra (WV Bar No. 6582)
                                                      Benjamin J. Hogan (WV Bar No. 12997)
                                                      BAILEY & GLASSER LLP
                                                      209 Capitol Street
                                                      Charleston, WV 25301
                                                      Telephone: (304) 345-6555
                                                      jbarrett@baileyglasser.com
                                                      jmarshall@baileyglasser.com
                                                      siskra@baileyglasser.com
                                                      bhogan@baileyglasser.com




3While Rule 4(m) also authorizes dismissal of the action for failure to effect service within 90
days, that would bar Plaintiff’s claims due to the expiration of the statute of limitations. This
Court ruled dismissal inappropriate in those circumstances in Sayers, supra at *7.
     Case 5:19-cv-00332-JPB Document 16 Filed 04/03/20 Page 6 of 7 PageID #: 42




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY,
Individually and on behalf of a class
of all persons and entities similarly situated;

                      Plaintiffs,

v.                                                  Civil Action No. 5:19-cv-332

ADVENTIS, INC., a
Former Virginia stock corporation;
ADVENTIS ACQUISITION, INC., its parent;
SKYLINE METRICS, LLC,
A Virginia limited liability company;
LONGWOOD INDUSTRIES, INC.,
A Virginia corporation;
BRYANT F. CASS, an individual, and
JOHN DOE DEFENDANTS,

                      Defendants.

                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on April 3, 2020, a true and accurate copy of
Memorandum of Law in Support of Plaintiff’s Motion for Entry of Default as to Defendants
Bryant F. Cass; Adventis, Inc.; Adventis Acquisition, Inc.; and Skyline Metrics, LLC; and for
Extension of Time in which to Serve Defendant Longwood Industries, Inc. was served upon
parties by depositing the same in the United States mail, via certified mail, postage prepaid and
sealed in an envelope, addressed as follows:

                                     Adventis Acquisition, Inc.
                                     Bryant Cass, Registered Agent
                                     6663 Cotton Hill Road
                                     Roanoke, VA 24018

                                     Adventis, Inc.
                                     312 2nd Street
                                     Roanoke, VA 24011

                                     Skyline Metrics, LLC
                                     Bryant Cass, Registered Agent
                                     312 2nd Street
                                     Roanoke, VA 24011
Case 5:19-cv-00332-JPB Document 16 Filed 04/03/20 Page 7 of 7 PageID #: 43




                            Longwood Industries, Inc
                            Jeffrey D. Witt, Registered Agent
                            1617 Longwood Avenue
                            Bedford, VA 24523

                            Bryant Cass
                            6663 Cotton Hill Road
                            Roanoke, VA 24018


                                   __/s/Sharon F. Iskra______________________
                                   Sharon F. Iskra, Esq (WV Bar # 6582)
